
	

115 HR 4754 : Change Order Transparency for Federal Contractors Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4754
		IN THE SENATE OF THE UNITED STATES
		May 9, 2018Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to provide prospective construction contractors with information
			 about an agency’s policies on the administration of change orders to allow
			 such contractors to make informed business decisions regarding the pricing
			 of bids or proposals, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Change Order Transparency for Federal Contractors Act. 2.Construction contract administrationSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following new subsection:
			
				(w)Solicitation notice regarding administration of change orders for construction
 (1)In generalWith respect to any solicitation for the award of a contract for construction anticipated to be awarded to a small business concern, the agency administering such contract shall provide a notice along with the solicitation to prospective bidders and offerors that includes—
 (A)information about the agency’s policies or practices in complying with the requirements of the Federal Acquisition Regulation relating to the timely definitization of requests for an equitable adjustment; and
 (B)information about the agency’s past performance in definitizing requests for equitable adjustments in accordance with paragraph (2).
 (2)Requirements for agenciesAn agency shall provide the past performance information described under paragraph (1)(B) as follows:
 (A)For the 3-year period preceding the issuance of the notice, to the extent such information is available.
 (B)With respect to an agency that, on the date of the enactment of this subsection, has not compiled the information described under paragraph (1)(B)—
 (i)beginning 1 year after the date of the enactment of this subsection, for the 1-year period preceding the issuance of the notice;
 (ii)beginning 2 years after the date of the enactment of this subsection, for the 2-year period preceding the issuance of the notice; and
 (iii)beginning 3 years after the date of the enactment of this subsection and each year thereafter, for the 3-year period preceding the issuance of the notice.
 (3)Format of past performance informationIn the notice required under paragraph (1), the agency shall ensure that the past performance information described under paragraph (1)(B) is set forth separately for each definitization action that was completed during the following periods:
 (A)Not more than 30 days after receipt of a request for an equitable adjustment. (B)Not more than 60 days after receipt of a request for an equitable adjustment.
 (C)Not more than 90 days after receipt of a request for an equitable adjustment. (D)Not more than 180 days after receipt of a request for an equitable adjustment.
 (E)More than 365 days after receipt of a request for an equitable adjustment. (F)After the completion of the performance of the contract through a contract modification addressing all undefinitized requests for an equitable adjustment received during the term of the contract..
		Passed the House of Representatives May 8, 2018.Karen L. Haas,Clerk.
